Exhibit 10.1
 
Toxford Corporation
c/o Ace International S.A.
Place de Saint Gervais 1
P.O. Box 2049
1211 Geneva, Stizerland
Extension of Redemption Date for Series A-1 and Series A-2 Redeemable Preferred
Stock
Ladies and Gentlemen:
Toxford Corporation herby agrees that the redemption date of its 150.618  shares
of Series A-1 Redeemable Preferred Stock issued by Telos Corporation and 210.862
shares of Series A-2 Redeemable Preferred Stock issued by Telos Corporation is
extended to May 31, 2018.  Toxford Corporation acknowledges and agrees that all
Series A-1 Redeemable Preferred Stock and Series A-2 Redeemable Preferred Stock
issued by Telos Corporation and held by Toxford Corporation or its successors
and assigns shall be remain subject in all respects to all of the terms and
conditions of the Preferred Stockholders Standby Agreement dated as of May 17,
2010 by and between Toxford Corporation and Wells Fargo Capital Finance, LLC
(successor by merger to Wells Fargo Capital Finance, Inc., formerly known as
Wells Fargo Foothill, Inc.) and acknowledges and agrees that Wells Fargo Capital
Finance, LLC is permitted to rely upon this agreement between Toxford
Corporation and Telos Corporation.
AGREED AND ACKNOWLEDGED AS OF
MARCH 17, 2016:
TOXFORD CORPORATION
By:
/s/ Ariane Slinger, Javier Otero, Jacqueline Nabih
Signature(s)
Ariane Slinger, Javier Otero,S.O. Clover Management Limited (Ariane Slinger,
Javier Otero, Jacqueline Nabih, all authorized signatories)
Name(s)
 
Directors
Title(s)
 



TELOS CORPORATION
By:
/s/ Jefferson V. Wright
Name:
Jefferson V. Wright
Title:
EVP & General Counsel




